Citation Nr: 0426669	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  95-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the hips.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from September 1972 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for osteoarthritis of both hips and for 
gastroesophageal reflux disease.

Appellant testified in hearings before the RO's Decision 
Review Officer in July 1995 and April 1997.  Transcripts of 
those hearings have been associated with the file.
 
This case was remanded to RO for further development in March 
1998.  Development was undertaken but has not been 
successfully completed.  Thus, this case is now REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Regarding the claimed arthritis of the hips, there remains a 
medical controversy, at least as to the right hip, that must 
be addressed prior to entry of a final appellate decision on 
this issue.  The record, as currently constituted, contains 
statements and records from a private physician, Dr. R.J.T., 
to the effect that there is evidence of arthritis in both 
hips and that it is related to jumps made in service.  In 
that regard, with reference to the right hip, Dr. T 
identifies an MRI (magnetic resonance imaging) test of the 
right hip showing a "synovial cleft" that is "consistent 
with" advanced arthritis in the hip.  It is further 
indicated that this finding can only be detected by MRI.  

Repeated X-rays of the hip by private and VA caregivers, 
however, have been interpreted as normal.  Most recently a VA 
examiner, after initially diagnosing arthritis, subsequently 
concluded, in view of the X-ray findings of normal hips, that 
only arthralagia was present.  No evaluation of the MRI 
evidence appears to have been undertaken and reconciliation 
of the two reports is needed to enter an informed decision as 
to the right hip claim at issue.

As to the left hip, while Dr. T. has diagnosed arthritis in 
that hip, the clinical basis for the diagnosis has not been 
set out.  In view of the VA duty under 38 U.S.C.A. § 5100 et 
seq., Dr. T. will be offered an opportunity to indicate 
specifically the medical evidence relied upon in reaching the 
diagnosis that there is arthritis present in the left hip.  
Thereafter, the matter should be referred to a board of 2 
physicians to enter an opinion as to the presence or absence 
of arthritis of the hips, and if present, the etiology 
thereof.

Furthermore, in March 1998, the Board remanded the claim for 
service connection for gastroesophageal reflux disease back 
to RO.  RO was instructed to afford appellant a VA 
gastrointestinal examination to determine the nature, extent, 
and etiology of any current gastrointestinal problem.  The 
examiner was to provide all appropriate diagnoses and discuss 
the etiology of any disorders shown on examination.  The 
examiner was to provide comments and opinions as to whether 
there is a reasonable basis for finding that a stomach order 
presently exists, and if so whether such disorder had its 
origins in service.  The examiner was to set forth whether 
any in-service symptoms were acute to appellant's service 
situation and resolved in service.  The examiner was to 
provide a complete rationale for any opinion expressed.

From the Board's review of the file, it appears that 
appellant was afforded a VA medical examination in December 
1998, but the report of that examination was subsequently 
lost.  Appellant was then scheduled for three successive VA 
medical examinations but did not report as scheduled; 
appellant contends that he was not informed of the 
examinations.  Appellant finally underwent a medical 
examination in November 2003, but the report of examination 
does not answer two specific questions posed by the remand: 
(1) the examination report did not provide all appropriate 
diagnoses and discuss the etiology of any disorders shown on 
examination, but rather simply noted "history of 
gastritis," and (2) the examination report did not provide 
an opinion as to whether there is a reasonable basis for 
finding that a stomach order, if any exists, had its origins 
in service.  Significantly, Dr. T. reports treating 
gastroesphageal reflux (GER) since 1993.  The examination 
does not indicate whether this disorder is or is not found.  
Thus, clarification is needed.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to claimed 
gastrointestinal disorder are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised to "give us 
all he's got" in regard to this claim.  
See 38 C.F.R. § 3.159.  As part of this 
development, Dr. T., should be 
contacted, with the appellant's 
assistance as needed, and be offered to 
opportunity to delineate what specific 
medical evidence he utilized in 
diagnosing arthritis of the left hip.  
If no response is received from the 
doctor or the appellant as indicated, 
the claims folder should reflect the 
attempts that were undertaken.

2.  In accordance with the instructions 
of the March 1998 remand, RO should 
arrange an appropriate VA medical 
examination to establish whether 
appellant has a current 
gastrointestinal disability.  
Specifically, it should be determined 
whether there is any evidence that GER 
is present.  To the extent possible, 
the examiner(s) should diagnose all 
pathologies that contribute to 
appellant's professed gastrointestinal 
disability and render an opinion in 
regard to the etiology of each.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) 
for review prior to examination(s).  
After reviewing the file and examining 
the appellant, the examiner(s) should 
provide an opinion as to whether 
appellant has a current 
gastrointestinal disorder and, if so, 
whether it is more likely than not that 
said disability or disabilities was 
incurred in, or aggravated by, military 
service.  The rationale for the finding 
should be set forth.  If determination 
cannot be made without resort to 
speculation, the examiner(s) should so 
state.

3.  The claims folder should be sent to 
a board of two (2) appropriate 
physicians to reconcile the findings 
concerning presence and etiology of any 
arthritis of the hips.  Specifically, 
the reports and opinions of Dr. T., 
should be reviewed in light of other X-
ray findings.  The physicians should 
explain whether the MRI findings of the 
right hip are indicative of arthritis 
in light of apparently otherwise normal 
X-ray reports.  It should be indicated 
whether arthritis may be present to 
some degree without showing on X-ray.  
An opinion should also be entered as to 
whether there are any indications of 
arthritis of the left hip.  If an 
examination of the veteran is needed to 
reconcile the evidence, such 
examination should be scheduled and 
conducted.  An opinion as to the onset 
or etiology of the arthritis of either 
hip, if found, should be entered.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



